In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered April 2, 1974, in favor of defendants, upon a jury verdict following a trial on the issue of liability. Judgment reversed, on the law, and new trial granted, with costs to abide the event. This appeal presented no fact questions. Reversible error was committed when the trial court, in charging the jury, declared that the infant plaintiff had herself been negligent. While the court was careful to point out the requirement of a causal connection between such negligence and the occurrence of the accident, the charge, as given and objected to, unnecessarily prejudiced the plaintiffs’ case by supplying a crucial element to a jury finding of contributory negligence on the part of the infant plaintiff. Gulotta, P. J., Martuscello,,Latham, Cohalan and Shapiro, JJ., concur.